Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 12/16/2021 is entered. Claims 1-2, 9-10, and 5-16 are amended. Claims 1-20 are pending for examination. Claims 1, 9, and 15 are independent claims. Claims 2-8 depend from claim 1, claims 10-14 depend from claim 9 and claims 16-20 depend from claim 15.

2. 	Applicant initiated telephone interview:  was conducted on 13 December 2021
Issues Discussed: “35 U.S.C. 102. The suggested amendments related to "avoid unexpected outcome due to Transaction-Ordering-Dependence [TOD] of the unconfirmed transactions” were discussed. Examiner indicated that these amendments overcome the prior art cited in the Non-Final Rejection mailed 11/29/2021. Since these are new limitations they would be subject to further consideration search on receipt of a formal amendment. Examiner also indicated that with these amendments the new limitations could be subject to Non-statutory grounds of Double patenting over US Patent#11138597 from child application # 16709817”

Terminal Disclaimer
3.	The terminal disclaimer filed on 12/16/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11138597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
4.	Applicant’s arguments, see pages 8-9 filed 12/16/2021, with respect to rejection of claims 1-7 and 9-20 under 35 USC 102(a)(1) as anticipated by Yahoo [JP2018036893A] and rejection of claim 8 under 35 USC 103 as being unpatentable over Yahoo in view of Blake [US 20180115538] have been fully considered and are persuasive in view of the extensive amendments made to independent claims 1, 9, and 15.  The rejection of claims 1-7 and 9-20 under 35 USC 102(a)(1) and rejection of claim 8 under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
5.	Claims 1-9 allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs filed 07/20/2021, 03/29/2021, 03/10/2021, 9/29/2020, 07/13/2020, 05/09/2020, 04/13/2020, 10/31/2021, 07/24/2029 filed; reviewed parent application 11138597 now US Patent 16709817.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies including an applicant initiated interview of 12/13/2021 and Amendment and Remarks filed 12/16/2021, see pages 8-9 outlining the reasons for overcoming the rejections submitted in the Office Action filed 11/29/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

, wherein the first transaction and the second transaction are among a plurality of unconfirmed transactions to be added into a new data block for adding to the blockchain through a consensus network, adding the execution condition to the first transaction to avoid unintended outcome due to Transaction-Ordering Dependence (TOD) of the unconfirmed transactions to be added in the new data block through the consensus network, executing the second transaction and updating a current state of the smart contract according at least to the execution of the second transaction, when the first transaction calls the updated current state of the smart contract, determining whether the updated current state of the smart contract satisfies the execution condition, when determining that the updated current state satisfies the execution condition, determining that the unintended outcome due to TOD is avoided, executing the first transaction after the execution of the second transaction, and recording the executions of the second and the first transactions into the new data block for adding to the blockchain”, along with the rest of the limitations recited in the claim 1.
Since the other two independent claims 9 and 15 include similar limitations as discussed above for claim1 allowance, they are analyzed and allowed on the basis of same rationale as established for claim 1. Accordingly claim 9 with its subsequent claims 10-14 and claim 15 with its subsequent claims 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Best prior art discussion:

Yahoo further teaches that in response to determining that the updated current state does not satisfy the execution condition, recording the executions of the second transaction into a data block for adding to the blockchain and discarding the first transaction [see para 0115and as regards recording the executions of the second transactions into a data block, they are already discussed above and see paras 0026, and 0079]. 

	(ii) Article, " Ben Ari Adi Files European Patent Application for Discloses as System and Method for Blockchain Smart Contract Data", Privacy Global IP News. Business and Commerce Patent News New Delhi: Pedia Content Solutions Pvt. Ltd. (Oct 14, 2018); extracted from Dialog database on 11/18/2021;  cited in the Non-Final rejection mailed 11/29/2021 discloses that Ben Ari Adi has filed a patent application for a system and method for blockchain smart contract data 

(iii)	JohnHyup Lee, “Patch Transporter: Incentivized, Decentralized Software Patch System for WSN and IOT Environments”, Published on 13 February 2018 by Department of Mathematical Finance, Gachon University, Seongnam-si 13120, Korea; retrieved from Dialog on 01/20/2022 discloses that a blockchain system helps to automate a fair exchange to be trustworthy, since the smart contract on top of blockchain can be working as an enforcer of the predefined rules for fair exchange. There are security concerns in the blockchain system as attacks on the smart contracts can incur the huge economic damage [See Page 2]. The article teaches that Bitcoin and Ethereum use the POW algorithm with incentives. wherein the blockchain system pays the incentive by giving a right to mint a certain amount of new coins to the miner who finishes a block. However, whenever a miner tries to make a block, she is encouraged to validate the unconfirmed transactions, which are not included in any block yet, and she must solve a cryptographic puzzle, e.g., finding a pre-image of a hash satisfying a certain condition [See Page 4]. The article further teaches even though the blockchain system provides a reliable platform in the distributed manner, the security of blockchain is actively analyzed with respect to the vulnerabilities of blockchain consensus, smart contracts and attacks. In particular, to check the existence of known security vulnerabilities OYENTE, a symbolic executor on the EVM bytecode [follows the control flow and continuously checks the conditions of vulnerabilities, such as transaction ordering dependence, mishandled exceptions, and reentrancy. 
	
Note: However, none of the above thee references, alone or combined, neither teaches nor renders obvious the underlined limitations cited in the Reasons for Allowance above.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(I)	Gonzales et al. [US 20190205894 A1; see Title and paras 0005 and 0008] in the field of secure tracking and transfer of items in a blockchain discloses a blockchain smart contract (e.g., Etherum smart contract) includes methods for the tracking of provenance between transacting parties, wherein a digital provenance smart contract block is associated with one or more transactions of a product/service/digital content. In certain examples, physical electronic tags, digital storage mechanisms, RFID tags, and other digital identification modalities can be used to store/retrieve/process one or more provenance tracking smart contract blocks. [In an example of another aspect of the disclosed technology, an issuer of an event ticket creates a blockchain smart contract representing the ticket, wherein transfer of the ticket from one buyer to another is tracked in the smart contract on the blockchain such that a final buyer presents his credentials at a venue to gain entry to get validated that the final buyer owns the ticket on the blockchain and marks the ticket as used in the smart contract resulting safe and traceable transfer of tickets using smart contracts on a blockchain, e.g. the Ethereum blockchain.

(ii)	Leise et al. [US Patent 10891694 B1: see col.2, lines 16-25] discloses systems and methods for utilizing a distributed ledger, or blockchain, to manage an insurance claim process, using evidence oracles for inputting information into the blockchain, utilizing machine learning to suggest amounts for subrogation process, a line item dispute mechanism, and creating/managing a distributed ledger in response to a vehicle being in an collision. The methods and systems may make use of secure transactions and smart contracts stored on the blockchain.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625